Citation Nr: 1548148	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for migraines with aura.  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969, to include service in the Republic of Vietnam where he earned a Purple Heart Medal.  

This claim comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Houston, Texas.  That decision in pertinent part granted service connection for migraine headache with aura, effective January 5, 2010.

The Board issued a Decision in May 2015 that, among other things, denied an initial compensable rating for migraines.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).

Subsequently, the parties to the action submitted a Joint Motion for Partial Remand (JMPR) which was adopted by the Court in an Order issued in September 2015.  In the JMPR, the parties asked that the Court vacate the Board's decision only with respect to migraines.  The Court agreed.  The other issues on appeal were not addressed by the Court (or the JMPR), and, as such, the Board's action on those issues remains unchanged.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The basis for the JMR was that it was unclear whether the Board had impermissibly considered the effects of medication on the Veteran's disability.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

A medical opinion is needed to determine whether the Veteran would meet the criteria for a compensable rating, if not for medication.  

Accordingly, the case is REMANDED for the following actions: 

1.  The AOJ should arrange for an examination by a physician to determine the severity of the service connected migraine, including whether there would be prostrating attacks without medication.  

The examiner should review this claims folder and remand.

The reviewer should express an opinion as to whether there would be prostrating migraine attacks in the absence of medication; and if so, their frequency.  

The examiner should express an opinion as to whether migraines would cause severe economic inadaptability with or without medication.  

The examiner should provide reasons for all opinions.

If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would enable the examiner to give the opinion.

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


